DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/1/2020 and 7/16/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “DOUBLE LAYER CAPACITIVE COUPLER FOR TRANSMITTING ELECTRICAL POWER BETWEEN MOVING MECHANICAL ELEMENTS”.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
Claims 1 and 9: “the first electrical conductor” should read -- the first electrically conductive material --. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-9, 11-13, 15, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 11, and 15-19 of copending Application No. 17/068481 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The Claims are at issue as shown below (differences underlined):

Claims
16/845321
17068481
1 vs 1
A power coupler comprising: a first support providing a first electrically conductive material exposed on an outer surface of the first support; a second support adapted to move with respect to and adjacent to the first support through a range of motion, the second support providing a second electrically conductive material exposed on an outer surface of the second support in opposition across a gap to the first electrical conductor through the range of motion;
A power coupler comprising: a first support providing a first electrically conductive material; a second support adapted to move with respect to and adjacent to the first support through a range of motion in opposition across a gap to the first support, the second support providing a second electrically conductive material having an insulating layer; 
 
 a first and second conductor communicating with each of the first electrically conductive material and second electrically conductive material to establish an electrical potential difference between respective of the first and second conductor and the first electrically conductive material and second electrically conductive material; and an electrolyte positioned within the gap and cooperating with at least one of the first and second electrically conductive materials to form an electrical double layer presenting a capacitance between the electrical connections of greater than 1 µF.
a first and second conductor communicating with each of the first and second electrically conductive materials respectively to permit establishment of an electrical potential difference between the electrically conductive materials; and an electrolyte positioned within the gap between the insulating layer and the first electrically conductive material and cooperating with the first and second electrically conductive materials and the insulating layer to provide an electrolytic capacitor between the electrical connections of greater than 0.1 µF.
2 vs 5
a pump for pumping the electrolyte into the gap through the range of motion.
a pump for pumping the electrolyte into the gap through the range of motion.
3 vs 6
wherein the first support provides a channel passing through the first support to the gap to receive fluid from the pump and wherein the first support further includes distribution grooves to distribute electrolyte from the channel along the gap.
wherein the first support provides a channel passing through the first support to the gap to receive fluid from the pump and wherein the first support further includes distribution grooves to distribute electrolyte from the channel along the gap.
5 vs 7
wherein the electrolyte is water holding a dissolved ionic material.
wherein the electrolyte is predominantly water holding a dissolved ionic material.
7 vs 8
wherein the first support is a shaft and the second support is a collar around the shaft and the range of motion is relative rotation between the first support and the second support.
wherein the first support is a shaft and the second support is a collar around the shaft and the range of motion is relative rotation between the first support and the second support.
8 vs 9
wherein the first support is a track and the second support is a collar around the track and the range of motion is relative linear motion between the first support and the second support.
wherein the first support is a track and the second support is a collar around the track and the range of motion is relative linear motion between the first support and the second support.
9 vs 11
An electrical machine comprising: a stator providing a set of electrically conductive stator coils; a rotor positioned to move with respect to the stator and providing a set of electrically conductive stator coils, the rotor and stator operating to provide at least one of an electrical generator and electrical motor; and a first and second capacitive coupler each having: (a) a first support fixed with respect to the stator and providing a first electrically conductive material exposed on an outer surface of the first support; (b) a second support fixed with respect to the rotor and adapted to move with respect to and adjacent to the first support through a range of motion, the second support providing a second electrically conductive material exposed on an outer surface of the second support in opposition across a gap to the first electrical conductor through the range of motion;
An electrical machine comprising: a stator providing a set of electrically conductive stator coils; a rotor positioned to move with respect to the stator and providing a set of electrically conductive stator coils, the rotor and stator operating to provide at least one of an electrical generator and electrical motor; and a first and second capacitive coupler each having: (a) a first support providing a first electrically conductive material; (b) a second support adapted to move with respect to and adjacent to the first support through a range of motion in opposition across a gap to the first support, the second support providing a second electrically conductive material having an insulating layer; 
 
(c) a first and second conductor communicating with each of the first electrically conductive material and second electrically conductive material to communicate an electrical potential between respective of the first and second conductor and the first electrically conductive material and second electrically conductive material; wherein the second conductors are attached to the rotor coils; and (d) an electrolyte positioned within the gap and cooperating with at least one of the first and second electrically conductive materials to form an electrical double layer presenting a capacitance between the electrical connections of greater than 1 µF.
(c) a first and second conductor communicating with each of the first and second electrically conductive materials to permit establishment of an electrical potential difference between respective of the first and second electrically conductive material; and (d) an electrolyte positioned within the gap between the insulating layer and the first electrically conductive material and cooperating with the first and second electrically conductive material and the insulating layer to provide an electrolytic capacitor between the electrical connections of greater than 0.1 µF.
11 vs 15
a pump for pumping the electrolyte into the gap through the range of motion.
a pump for pumping the electrolyte into the gap through the range of motion.
12 vs 16
at least one spray nozzle communicating with the pump to direct electrolyte over surfaces of at least one of the stator and rotor coils for cooling.
at least one spray nozzle communicating with the pump to direct electrolyte over surfaces of at least one of the stator and rotor coils for cooling.
13 vs 17
wherein the spray nozzle is an orifice on at least one of the first and second capacitive couplers communicating with the gap.
wherein the spray nozzle is an orifice on at least one of the first and second capacitive couplers communicating with the gap.
15 vs 18
wherein the first supports are a shaft of the rotor about which the rotor rotates.
wherein the first support is a shaft of the rotor about which the rotor rotates.
17 vs 19
wherein the electrolyte is a water solvent holding a dissolved ionic material.
wherein the electrolyte is a water solvent holding a dissolved ionic material.


Allowable Subject Matter
Claims 4, 6, 10, 14, 16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 4: “wherein the first and second electrical conductors are activated carbon.”
Claim 6: “wherein the electrolyte is an organic solvent holding a dissolved ionic material.”
Claim 10: “wherein the first and second capacitive coupler provide bearings supporting the rotor with respect to the stator.”
Claim 14: “wherein the rotor and stator provide a doubly fed induction machine.”
	Claim 16: “wherein at least one of the first and second electrical conductors is activated carbon.”
	Claim 18: “wherein the electrolyte is an organic solvent holding a dissolved ionic material.”
	Claim 19: “wherein the electrolyte is an ionic liquid.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Reitz et al. (US 2021/0391810) is cited as prior art most related to the claimed invention.
Reitz teaches a power coupler comprising: a first support (105) providing a first electrically conductive material (rotor teeth) exposed on an outer surface of the first support (105); a second support (205) adapted to move with respect to and adjacent to the first support (105) through a range of motion, the second support (205) providing a second electrically conductive material (stator teeth) exposed on an outer surface of the second support (205) in opposition across a gap (radial gap) to a first electrical conductor (155) through the range of motion; a first (155) and second (255) conductor communicating with each of the first electrically conductive material and second electrically conductive material to establish an electrical potential difference between respective of the first (155) and second conductor (255) and the first electrically conductive material and second electrically conductive material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mann et al. (US 2021/0270593) teaches a capacitive angular position sensor having a stationary and rotary disk having conductive layers.
Frampton et al. (US 2021/0265889) teaches a printed circuit board having a plurality of magnets and conductors arranged and spaced about a rotation axis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832